United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, St. Louis, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-469
Issued: January 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2011 appellant timely appealed the October 7, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
September 30, 2009 to July 14, 2010 due to his accepted bilateral hip condition.
FACTUAL HISTORY
Appellant, a 50-year-old former lock and dam operator, has an accepted occupational
disease claim for permanent aggravation of bilateral hip osteoarthritis which arose on or about
September 10, 2009.
He continued to perform his regular employment duties until
1

5 U.S.C. §§ 8101-8193.

September 30, 2009 when his temporary appointment expired. On July 15, 2010 appellant
underwent an OWCP-approved left total hip arthroplasty. OWCP paid wage-loss compensation
beginning July 15, 2010 and subsequently placed appellant on the periodic compensation rolls.2
Appellant filed several claims (Form CA-7) for wage-loss compensation covering the
eight-and-a-half-month period that preceded his July 15, 2010 surgery (September 30, 2009 to
July 14, 2010). OWCP initially denied the claim by decision dated July 9, 2010. It also denied
reconsideration on November 10, 2010. Appellant filed a second request for reconsideration on
July 6, 2011.
Medical evidence relevant to the claimed period (September 30, 2009 to July 14, 2010)
included various progress notes and other treatment records from the Department of Veterans
Affairs Medical Center (VAMC), St. Louis, MO. Appellant had x-ray evidence of degenerative
changes in both hips dating back as early as July 12, 1996.
Dr. Omar S. Abu-Romeh, a Board-certified internist, examined appellant on September 9,
2009 for complaints of left hip pain of two month’s duration. Appellant reported that the pain
was mild, intermittent and worse with jogging and climbing stairs. He also indicated that his
pain might be secondary to a muscle sprain. Dr. Abu-Romeh provided a provisional diagnosis of
left hip osteoarthritis. He recommended conservative treatment which included physical therapy,
pain control and weight loss. Appellant was advised to return for follow-up in six months.
Dr. Abu-Romeh did not specifically impose any work restrictions or otherwise address
appellant’s then-current employment duties.
Additional x-rays obtained in the fall/winter of 2009 revealed severe degenerative joint
disease of the left hip. Appellant began physical therapy on November 24, 2009. He reported
chronic bilateral hip pain and a prior diagnosis of hip osteoarthritis in 1996. Appellant’s left hip
pain had progressively worsened since June 2009. He had previously trained as a Navy SEAL
while on active duty, which he believed started the degenerative changes in his hip. Appellant
also reported that he was currently unemployed. VMAC treatment/progress notes document
ongoing left hip treatment from November 2009 to May 2010. However, these treatment records
do not specifically address disability. Also, the majority of the notes were prepared by either
nurse practitioners or physical therapists.3
Dr. Daniel P. Holub, a Board-certified orthopedic surgeon, initially examined appellant
on January 12, 2010 regarding his left hip pain. He noted that appellant had been working in the
military and had strenuous jobs all his life. Appellant reportedly had developed some groin pain
in the summer of 2009, which he advised his primary care physician about in September 2009.
Dr. Holub also noted that x-rays obtained in November 2009 showed severe degenerative
2

OWCP subsequently granted a schedule award for 30 percent combined bilateral lower extremity impairment.
The award covered 86.4 weeks from April 10, 2011 to December 4, 2012. OWCP terminated wage-loss
compensation in order to pay schedule award benefits. Effective May 5, 2011, appellant returned to work full time
as a limited-duty motor vehicle operator at the same grade/step as his date-of-injury position.
3

Certain healthcare providers, such as physician assistants, nurse practitioners, physical therapists and social
workers are not considered “physicians” as defined under FECA. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).
Consequently, their medical findings and/or opinions are insufficient for purposes of establishing entitlement under
FECA. K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

2

arthritis of the left hip. Appellant also reported that he previously worked as a deckhand, an able
seaman and a lock operator, which appellant believed exacerbated his pain. Dr. Holub diagnosed
hip arthritis and advised that appellant would benefit from anterior hip replacement at some
point. While he ultimately performed the July 15, 2010 left total hip arthroplasty, at the time of
his initial evaluation in January 2010, Dr. Holub did not specifically address whether appellant
was able to work.
Dr. Michael C. Collopy, a VAMC orthopedic surgeon, examined appellant on
January 14, 2010.4 He described appellant as an “able-bodied seaman who works for the
Merchant Marine but not in the past while (sic).” Appellant reported gradually increasing pain in
the left hip. Dr. Collopy noted that appellant had recently been seen by an outside orthopedic
surgeon. On physical examination appellant was noted to have a slight limp. Dr. Collopy also
commented that appellant was using a cane correctly in the right hand. Appellant was also noted
to have a slight contracture of the left hip with groin pain and a very slight antalgic gait.
According to Dr. Collopy, appellant did not have any inciting incidences of trauma and no injury
at work that he knew of. He recommended that appellant be seen again at the end of
December 2010, at which time another x-ray would be taken to further evaluate appellant’s left
hip contracture. Dr. Collopy further stated that currently appellant “[did] not have enough
disability ... to warrant a surgical procedure for his degenerative arthritis in the left hip.”
In a February 10, 2010 report, Dr. Christopher J. Evanich, a Board-certified orthopedic
surgeon, diagnosed mild to moderate left hip osteoarthritis. He recommended an intra-articular
cortisone injection as a preemptive measure to possibly avoid surgical intervention. Dr. Evanich
was under the impression that appellant was then-currently employed with the U.S. Army Corps
of Engineers. Appellant reported that his hip pain limited his ability to ambulate. Dr. Evanich
also noted that “apparently at work [appellant] gets pain at the end of the day.” He explained
that appellant’s work more than likely resulted in an aggravation of his underlying degenerative
osteoarthritis.5
VMAC staff physician, Dr. Bernadette A. Hiltner, examined appellant on February 24 to
25, 2010 regarding complaints of bilateral hip pain.6 She noted that appellant had already been
advised that his pain was secondary to severe osteoarthritis and that he would require hip
replacement. Dr. Hiltner referred appellant for further evaluation by an orthopedic surgeon.
However, she did not specifically address whether appellant was disabled from any or all type
work.
In a May 17, 2010 follow-up report, Dr. Evanich noted that appellant had tried cortisone
injections, but it had not provided much relief. As to the issue of disability, he specifically
declined to offer an opinion regarding employment-related disability. While appellant sustained
injury in September 2009, Dr. Evanich noted that he had not seen appellant at the time, and their
first meeting had only been two to three months ago. He reportedly advised appellant that he
could not offer an opinion in regards to his disability after he sustained his work-related injury.
4

Dr. Collopy is a Board-certified orthopedic surgeon.

5

Dr. Evanich reiterated his opinion on causal relationship in an April 12, 2010 report.

6

Dr. Hiltner is Board-certified in internal medicine.

3

Dr. Evanich suggested that appellant obtain the information from the physicians who treated him
after his work-related injury.
In a June 7, 2010 report, Dr. Holub noted that he had seen appellant on January 12, 2010
for bilateral hip pain and that appellant was claiming he was unable to work after
September 30, 2009.
He reiterated his earlier findings and diagnosis, including the
recommended hip replacement. As to the claimed period of disability, Dr. Holub stated that
“[c]ertainly, arthritis can cause enough pain to make work difficult.” However, he was unable to
say with medical certainty that appellant was unable to perform all parts of his work. Dr. Holub
further stated that “[p]erhaps some of the more strenuous aspects of [appellant’s] work would be
difficult and cause increased pain....” He explained that hip replacement surgery would restore
comfort to appellant’s hip and allow him to resume all or most of his normal activities short of
running.
In a June 28, 2010 report, Dr. Holub noted that appellant was scheduled for hip
replacement surgery on July 15, 2010 and that he anticipated that appellant would be completely
disabled for approximately three months post surgery. As previously noted, he performed the
left total hip arthroplasty as scheduled.7 Additionally, OWCP paid appellant appropriate wageloss compensation beginning July 15, 2010.
With respect to appellant’s July 6, 2011 request for reconsideration, OWCP reviewed the
claim on the merits and denied modification by decision dated October 7, 2011. It found that
there was no objective medical evidence to support that he stopped work on September 30, 2009
because of his accepted work-related condition. Consequently, OWCP denied wage-loss
compensation for the period September 30, 2009 to July 14, 2010.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of his claim, including
that the medical condition for which compensation is claimed is causally related to the
employment injury.8 For wage-loss benefits the claimant must submit medical evidence showing
that the condition claimed is disabling.9 The evidence submitted must be reliable, probative and
substantial.10 Benefits are available only while the effects of a work-related condition
7

The record includes extensive documentation regarding appellant’s July 15, 2010 surgery and his post surgery
recovery. However, this evidence does not specifically address his claimed disability during the period
September 30, 2009 to July 14, 2010.
8

20 C.F.R. § 10.115(e) (2011); see Tammy L. Medley, 55 ECAB 182, 184 (2003). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
9

20 C.F.R. § 10.115(f).

10

Id. at § 10.115.

4

continue.11 Compensation for wage loss due to disability is available for periods during which
an employee’s work-related medical condition prevents him from earning the wages earned
before the work-related injury.12 The employee is responsible for providing sufficient medical
evidence to justify payment of any compensation sought.13
ANALYSIS
It is appellant’s burden to demonstrate that his employment-related hip condition was
disabling during the claimed period September 30, 2009 to July 14, 2010. Appellant sought
treatment for his left hip complaints on September 9, 2009. At that time, Dr. Abu-Romeh
provided a provisional diagnosis of left hip osteoarthritis and recommended conservative
treatment, including physical therapy. However, he did not specifically impose any work
restrictions.
Appellant continued to work until his temporary position expired on September 30, 2009.
Not only did he continue to work, but he also did not begin the recommended physical therapy
until November 24, 2009; more than two-and-a-half months after Dr. Abu-Romeh’s
September 9, 2009 examination.
Appellant’s VAMC treatment/progress notes beginning in November 2009 will not
suffice for purposes of establishing entitlement under FECA because most of the notes were
prepared by either a nurse practitioner or physical therapist.14
When Dr. Collopy examined appellant on January 14, 2010, he indicated that appellant
“[did] not have enough disability at [the] time to warrant a surgical procedure for his
degenerative arthritis in the left hip.” He also noted that appellant was using a cane. Dr. Collopy
did not explain what he meant by “enough disability” or otherwise indicate how appellant’s left
hip condition and his utilization of a cane might interfere with his ability to perform his prior
duties as a lock and dam operator.
In May 2010, Dr. Evanich declined to offer an opinion with respect to appellant’s
claimed disability beginning September 2009. He first examined appellant on February 10,
2010; more than four months after appellant last worked on September 30, 2009. Because
Dr. Evanich had not treated appellant during most of the claimed period, he was unwilling to
offer an opinion regarding employment-related disability. He advised appellant to obtain that
information from the physicians who treated him after his September 2009 work-related injury.
In a June 7, 2010 report, appellant’s surgeon, Dr. Holub, stated that arthritis certainly
could cause enough pain to make work difficult. However, he could not say with medical
certainty that appellant was unable to perform all parts of his work. Dr. Holub surmised that
“[p]erhaps some of the more strenuous aspects of [appellant’s] work would be difficult and cause
11

Id. at § 10.500(a).

12

Id.

13

Id. at § 10.501(a).

14

See supra note 3.

5

increased pain....” He did not definitively state that appellant was disabled from performing
some or all of his former duties as a lock and dam operator during the claimed period beginning
September 30, 2009.
Based on the above-noted medical evidence, the Board finds that appellant failed to
satisfy his burden of demonstrating that his employment-related hip condition was disabling
during the period September 30, 2009 to July 14, 2010. Accordingly, OWCP properly denied
appellant’s claim for wage-loss compensation.
CONCLUSION
Appellant failed to establish that he was disabled during the period September 30, 2009
to July 14, 2010 due to his accepted bilateral hip condition.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.15
Issued: January 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Appellant may submit new evidence or argument with a written request for reconsideration to OWCP within
one year of this merit decision. See 5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605 and 10.607.

6

